Title: From George Washington to William Grayson, 22 January 1785
From: Washington, George
To: Grayson, William

 

Dear Sir,
Mount Vernon 22d Jany 1785

Your letter, with the Books, Potomac bill & other papers, did not reach this until past eleven o’Clock on monday forenoon; at which hour having set off for Alexandria—I did not receive the dispatches until my return in the evening. The next morning I forwarded the Bill to Messrs Fitzgerald & Hartshorn to act upon, & to get a number of copies struck for promulgation, & the benefit of those who might wish to become subscribers. For the trouble you have had with the Books & for your care of the letters & papers which accompanied them, you will please to accept my thanks.
It would have given me much satisfaction if, instead of pursuing the rout thro’ Frederick, you had resolved to have taken this road to the seat of Congress: besides the pleasure of seeing you, I wished to have had some conversation with you on the subject of the late generosity of the Assembly towards me; for I will freely confess to you My dear sir, that no circumstance has happened to me since I quited the walks of public life that has given me more embarrassment, than the act vesting me with 150 shares in the tolls of each of the rivers Potomac & James. On the one hand I consider this instance of the regard & attention of my native State as more than a mere compliment: this evidence of her good opinion & wishes to serve me is unequivocal & substantial—it has impressed me with sentiments of the deepest gratitude; & I should be hurt, if I could think that my non-acceptance of her favors would be considered as an ostentatious display of public virtue, and disinterestedness—or disrespectful to the Country to slight her favors. On the other hand it is my wish that my mind, and the actions resulting from it, may be as free as Air—Not content therefore with the consciousness of having, in all this navigation business, acted upon the clearest conviction of the political importance of it, I would have every individual who shall hear that I had interested myself in the plan, be convinced that I had no other motive for giving it support than the happiness which I thought it wou’d be productive of to the confederation in general & this State in particular—by extending the commerce of the latter & affording convenience to its Citizens—& preparing an indissoluble

bond for the former. How would this matter stand then in the eye of the world, & what would be the opinion of it, when it comes to be related, that G.W. exerted himself to effect this work—& G.W. had received—gratuitously, 20,000 Dollars in the one—& £5,000 Sterling in the other, of the public money, as an interest therein—Would not this, (in their estimation—if I am entitled to any merit for the part I have acted—& without it there is no foundation for the donation) deprive me of the principal thing which is laudable in it? Would it not in some respects, be considered in the same point of view as a pension? And would not the apprehension of this make me less a free agent in other matters, and be productive of greater unwillingness to suggest for consideration such things as my experience and opportunities may have brought me to the knowledge of? In a word, altho’ custom may have given sanction to the measure, of rewards where there are no stipulations, should I not thenceforward be considered as a dependant? one moments thought of which would give me more pain, than I should receive pleasure from the product of all the tolls; altho’ I view them as the most improving Estate in this Country.
I have written to you with frankness—I could have said more on the subject; but I have said enough to give you the state of my mind on this act of the Legislature. I wished to have seen, & conversed fully & freely with you on the subject of it. I wished to know whether the ideas I entertain of this matter occurred to, & were expressed by any member, in or out of the House—Upon the whole, I do assure you my mind is not a little agitated. I want the best information & advice to settle it. I have no inclination, as I have observed before, to avail myself of the generosity of the Country on the one hand—nor on the other, do I want to appear ostentatiously disinterested; which, more than probable would be the construction of my refusal; or to slight the favor, which is as valuable for the flattering expressions with which it is conveyed, as for the magnitude of the sum. My difficulties however shall not impede the progress of the undertaking—I will receive the frank & candid opinions of my friends with thankfulness, & shall have time enough to consider them between this & the next session of Assembly.
Did you not my good Sir tell me when I had the pleasure of spending an evening with you at Dumfries, that you either had

or could procure me some Scions of the Aspin tree? Are there any young shoots which could be had of the Yew tree, or Hemlock (for I do not now recollect which of these it is) that grows on the margin of Quantico Creek? Plantations of this kind are now become my amusement & I should be glad to know where I could obtain a supply of such sorts of trees as would diversify the scene. With great esteem & regard I am Dr Sir Yr mo: Obt humble Servt

G: Washington

